      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANORAH WOODRUFF,                                 No. 2:19-CV-2179-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g)

20   denying childhood disability benefits to her minor child. Pursuant to the written consent of all

21   parties, see ECF Nos. 6 and 7, this case is before the undersigned as the presiding judge for all

22   purposes, including entry of final judgment. See 28 U.S.C. § 636(c). Pending before the court

23   are the parties’ briefs on the merits, see ECF Nos. 13 and 14.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                       1
       Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 2 of 12


 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  This case involves a child’s application for social security benefits. Child’s

18   Supplemental Security Income is paid to disabled persons under the age of eighteen. A child is

19   considered disabled if the child has a medically determinable physical or mental impairment that

20   results in marked and severe functional limitations. See 42 U.S.C. § 1382c(a)(3)(C)(I). The
21   Commissioner employs a three-step sequential evaluation process to determine whether a child is

22   disabled. See 20 C.F.R. § 416.924(a)-(d). The sequential evaluation proceeds as follows:

23                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
24                                  not disabled and the claim is denied;
25                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
26                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
27

28   ///
                                                         2
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 3 of 12


 1                  Step 3           If the claimant has one or more severe impairments,
                                     determination whether any such severe impairment meets,
 2                                   medically equals, or functionally equals an impairment
                                     listed in the regulations; if the claimant has such an
 3                                   impairment, the claimant is presumed disabled and the
                                     clam is granted.
 4
                    See 20 C.F.R. § 416.924(a)-(d).
 5

 6   Evaluation of a childhood disability claim does not involve determination of the claimant’s

 7   residual functional capacity or consideration of vocational issues.

 8

 9                                 II. THE COMMISSIONER’S FINDINGS

10                  Plaintiff applied for social security benefits on behalf of the claimant, Plaintiff’s

11   minor child, on June 10, 2014. See CAR 1020.1 In the application, plaintiff claims disability

12   began on January 1, 2003. See id. Plaintiff’s claim was initially denied. Following denial of

13   reconsideration, plaintiff requested an administrative hearing, which was held on August 17,

14   2016, before Administrative Law Judge (ALJ) Mark C. Ramsey. In a September 16, 2016,

15   decision, the ALJ concluded plaintiff is not disabled. See id. at 1020-30.

16                  On October 19, 2017, the Appeals Council denied review. See id. at1036-42. On

17   December 22, 2017, Plaintiff filed an action for judicial review, Woodruff v. Commissioner of

18   Social Security, 2:17-CV-2678-AC. On October 9, 2018, the parties entered into a stipulation to

19   remand the matter back to the Commissioner for further evaluation. See CAR 1048-49. The

20   stipulation provided:

21                          On remand, the Appeals Council will remand the case to an
                    administrative law judge (ALJ) for a new hearing and decision.
22                  Additionally, the Appeals Council will instruct the ALJ to further develop
                    the record with evidence from a pediatric medical expert, consistent with
23                  Acquiescence Ruling 04-1(9).

24                  Id. at 1048.

25   ///

26   ///

27
            1
                    Citations are the to the Certified Administrative Record (CAR) lodged on January
28   31, 2020, see ECF No. 10.
                                                        3
       Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 4 of 12


 1                  Consistent with the parties’ stipulation, on February 23, 2019, the Appeals Council

 2   remanded the case for further evaluation by an ALJ. See id. at 1054-56. The Appeals Council

 3   identified the following issues on remand: (1) the ALJ did not address the requirements of

 4   Acquiescence Ruling 04-1(9); and (2) the ALJ did not adequately reconcile evidence of greater

 5   functional limitations regarding Claimant’s asthma with the ALJ’s conclusions. See id. In

 6   particular, the Appeals Council directed the ALJ to contact treating physician, Dr. Nandalike, “for

 7   clarification about the claimant’s functioning, as needed. . . .” Id. at 1056.

 8                  A second hearing was held on July 9, 2019, before ALJ Mary M. French. See

 9   CAR 956. Claimant’s mother, Plaintiff herein, testified at the hearing, as did Sai R.

10   Nimmagadda, M.D., an impartial medical expert. See id. In a July 31, 2019, decision, the ALJ

11   determined Claimant is not disabled based on the following relevant findings:

12                  1.      The claimant has the following severe impairment(s): asthma,
                            allergies, obesity, and sleep apnea; and
13
                    2.      The claimant does not have an impairment or combination of
14                          impairments that meets, medically equals, or functionally equals an
                            impairment listed in the regulations.
15
                    See id. at 959-68.
16

17   After the Appeals Council declined further review on February 23, 2019, this second appeal

18   followed.

19

20                                            III. DISCUSSION
21                  In her opening brief, Plaintiff argues: (1) the ALJ either failed to discuss or

22   adequately address various medical opinions relevant to Claimant’s domains of functioning in the

23   context of Listing 103.03 relating to asthma; (2) the ALJ impermissibly “consolidated” his

24   analysis of various domains of functioning; and (3) the ALJ failed to properly evaluate lay

25   witness evidence. The gravamen of Plaintiff’s argument is that Claimant’s asthma satisfied the

26   requirements of prior Listing 103.03C.2, which was amended before the second hearing. See
27   CAR 13, pgs. 2-3.

28   ///
                                                        4
       Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 5 of 12


 1          A.        Domains of Functioning

 2                    At Step 3 of the childhood disability evaluation process, the ALJ considered

 3   Listing 103.03. See CAR 958-67. The ALJ stated:

 4                    At step thee, the undersigned must determine whether the claimant has an
                      impairment or combination of impairments that meets or medically equals
 5                    the severity of a listing, or that functionally equals the listing. In making
                      this determination, the undersigned must consider the combined effect of
 6                    all medically determinable impairments, even those that are not severe
                      (citations to the regulations omitted). If the claimant has an impairment or
 7                    combination of impairments that meets or medically equals the severity of,
                      or functionally equals, the listings, and it has lasted or is expected to last
 8                    for a continuous period of at least 12 months, she is presumed to be
                      disabled. If not, the claimant is not disabled (citations to the regulations
 9                    omitted).
10                    In determining whether an impairment or combination of impairments
                      functionally equals the listings, the undersigned must assess the claimant’s
11                    functioning in terms of six domains: (1) acquiring and using information
                      (2) attending and completing tasks; (3) interacting and relating with
12                    others; (4) moving about and manipulating objects; (5) caring for yourself;
                      and (6) health and physical well-being. In making this assessment, the
13                    undersigned must compare how appropriately, effectively and
                      independently the claimant performs activities compared to the
14                    performance of other children of the same age who do not have
                      impairments. To functionally equal the listings, the claimant’s impairment
15                    or combination of impairments must result in “marked” limitations in two
                      domains of functioning or an “extreme” limitation on one domain (citation
16                    to the regulations omitted).
17                    CAR 958.
18   The ALJ then outlined the relevant regulations defining “marked” and “extreme” limitations. See

19   id. at 958-59.

20                    As to Listing 103.03, the ALJ concluded that “[t]he claimant’s impairments do
21   not meet or equal any of the relevant respiratory listings including, but not limited to listing

22   103.03. . . . Specifically, the record does not document the required spirometry readings (E.g.

23   FEVI, FVC, or single-breath DLCO readings) or evidence that the claimant has been hospitalized

24   for asthma exacerbations or complications with the required durational frequency.” CAR 960.

25   ///

26   ///
27   ///

28   ///
                                                         5
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 6 of 12


 1                  The ALJ then considered whether Claimant’s impairments functionally equal a

 2   listed impairment and concluded they do not. See id. at 960-67.

 3                  As to Claimant’s ability to acquire and use information, 20 C.F.R. §

 4   416.926a(b)(1)(i), and attend to and complete tasks, 20 C.F.R. § 416.926a(b)(1)(ii), the ALJ noted

 5   that Dr. Nimmagadda, a medical expert who reviewed the file and testified at the hearing, found

 6   less than marked limitations in both domains. See CAR 964-65. Additionally, the ALJ cited

 7   Claimant’s 12th grade teacher, who submitted a report stating that Claimant has only a slight

 8   problem in comprehending and doing math problems. See id. at 965 (citing Exhibit 16E).

 9   Finally, the ALJ noted Claimant’s hearing testimony where she stated she graduated high school

10   in May 2019 and plans on attending junior college. See id.

11                  As to Claimant’s ability to interact and relate with others, 20 C.F.R. §

12   416.926a(b)(1)(iii), the ALJ noted Claimant’s allegations of feeling depressed and misunderstood.

13   See CAR 965. The ALJ also noted that Drs. Pham, Waranch, and Nimmagadda opined Claimant

14   has no limitation in this domain. See id.

15                  As to Claimant’s health and physical well-being, 20 C.F.R. § 416.926a(b)(1)(vi),

16   and ability to move about and manipulate objects, 20 C.F.R. § 416.926a(b)(1)(iv), the ALJ noted

17   Claimant’s “extensive history of treatment for asthma and allergies. . . .” CAR 966. The ALJ

18   added:

19                  . . .While the claimant’s providers have thoroughly documented her
                    reported symptoms, the objective testing and the claimant’s reports [of]
20                  improvement show that she is functional in the domains of moving about
                    and manipulating objects as well as health and physical well-being. As
21                  discussed at length above, the claimant has often presented to care with
                    normal respiratory physical examination findings, spirometry and
22                  pulmonary function testing has consistently shown findings ranging from
                    mild obstruction to normal findings, and a sleep study showed only mild
23                  obstructive sleep apnea. Moreover, there is little documentation of
                    ongoing examination findings suggesting any ambulatory, coordination, or
24                  fine or gross motor functioning difficulties.
25                  Id.
26   The ALJ also noted that Drs. Pham, Waranch, Dipsia, McWilliams, and Nimmagadda all opined
27   that Claimant has less than marked limitations in these domains. See CAR 966.

28   ///
                                                       6
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 7 of 12


 1                 Finally, as to Claimant’s ability to care for herself, 20 C.F.R. § 416.926a(b)(1)(v),

 2   the ALJ noted that, while Drs. Pham, Waranch, Dipsia, and McWilliams opined that the claimant

 3   has no limitations in this domain, Dr. Nimmagadda opined that Claimant has less than marked

 4   limitations. See CAR 966-67.

 5                 Plaintiff appears to take issue with the ALJ’s consideration of Claimant’s asthma

 6   across all domains. See ECF No. 13, pgs. 9-11. According to Plaintiff:

 7                           “Medical opinions are statements from acceptable medical sources
                   that reflect judgments about the nature and severity of your impairment(s),
 8                 including your symptoms, diagnosis and prognosis, what you can still do
                   despite impairment(s), and your physical or mental restrictions.” (20
 9                 C.F.R. §416.927(a)(1)) The regulation says nothing about them needing to
                   take any specific form or needing to be consciously intended as such. This
10                 record contains a number of medical opinions this decision didn’t discuss,
                   and didn’t evaluate adequately for proper consideration of the functional
11                 equivalency domains.
                             Remember that when the Appeals Council remanded from federal
12                 court it specifically directed attention to certain statements of L.W.’s
                   treating specialist Dr. Nandalike that “suggest[ed] greater limitations in
13                 functioning caused by the claimant’s asthma, but [] not adequately
                   evaluated by the [prior] Administrative Law Judge.” (Transc., p.978) Most
14                 of these are adduced in this ALJ decision, but not considered. (Transc.,
                   p.961) It could be said this ALJ decision paid lip-service to the remand
15                 order but did not fulfill its duty to evaluate and consider these statements
                   under subsection (c) of the above regulation within the context and
16                 meaning of the functional equivalency domains.
                             Among the relevant things said over the years of this claim,
17                 especially by Dr. Kiran Nandalike, L.W.’s specialist at UC Davis Medical
                   Center, are the frequent deployment of “poorly controlled” asthma (e.g.,
18                 transc., pp.317, 319), that “She sleeps for about 10hrs at night. She sleeps
                   with 6 pillows under her head. She snores every night, her snore is
19                 associated with heavy breathing, occasional choking and gasping episodes
                   at night. She reports early morning headaches and daytime sleepiness”
20                 (transc., p.318); a handwritten “to whom it may concern” that L.W. had
                   “acute symptoms” when exposed to pollen, outdoor particulate ___,” and
21                 may be excused from P.E. (Transc., p.333); a “to whom” from 2016
                   stating L.W.’s asthma required “close clinical monitoring” and that she
22                 was “very symptomatic” and so might benefit from home-schooling then
                   (transc., p.483); and another, from L.W.’s allergist, at transc., p.484
23                 excusing L.W. from competitive running during spring and fall.
                             Any argument this is countered during the evidence-evaluation
24                 portion of the brief must be prised (sic) from put-downs of L.W. and her
                   mother and consist of aggregations of “normal,” or “improved,”
25                 pulmonary function test findings, or “improvement,” or success at
                   avoiding allergens. (Transc., pp.962–963) But no one says L.W.’s
26                 combination of persistent asthma and allergies itself improved or that the
                   burden and side-effects of constant therapies, lifestyle adaptations, and
27                 accommodations lessened. And considering these “improvements” are
                   noted throughout the pendency of this claim and L.W. met a listing during
28                 it, it’s not clear what “improvement” means.
                                                         7
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 8 of 12


 1                      Both the decision’s put-downs of L.W.’s and her mother’s
                allegations (see below, argument D) and its discussion of the specific
 2              domains partake of the same flaw inherent in the medical expert’s
                reasoning mentioned in section D of the Statement of Facts: the functional
 3              equivalency domains focus on functional — real-life — effects, not the
                “medical criteria” of the listings.
 4                      Significantly, the decision consolidates its discussion of the
                domains of Caring for yourself and Health and physical well-being.
 5              (Transc., p.966) It should therefore be fair to reverse its assessment/
                evaluation of them in tandem too, and in doing so recognize such error as
 6              harmful because if both moved from the assessed ‘less than marked’ to
                ‘marked’, L.W. would have the necessary two ‘marked’s for disability.
 7                      In this discussion (id.), the decision acknowledges L.W.’s
                “extensive history of treatment for asthma and allergies” (id.), but then
 8              counters this with less-than-alarming objective findings and very
                recent improvement in “control,” whereupon it cites the nonexaminers
 9              though none of these were appropriate pediatric specialists (transc., pp.67,
                78; and see the AC remand order) and the medical expert already shown to
10              focus on medical outcomes and continuous effect on motor ability. (Supra,
                SoF, section D; transc., pp.1006–08) Using such barometers, a child
11              forced to live in a bubble because of allergies who produced normal or
                less-than-alarming spirometry readings by constantly sucking medicines
12              through a tube would not be ‘marked’. This “bubble boy” or “bubble
                baby” imagery is only a dramatization of L.W.’s real-life facts, since she
13              rarely goes outside (transc., pp.1011–12 [“she doesn’t go outside barely,
                she won’t even go to the grocery store with me”]), has taken steroids so
14              consistently and in such doses that she “blew up” to what’s morbid obesity
                for a child (cf.fn.3, supra), must constantly be taking particularly powerful
15              medications for her asthma, and yet sleeps propped up with six pillows,
                snores, chokes, and gasps, wakes up with a headache, and is tired all day,
16              as Dr. Nandalike recorded and the CE psychologist clinically observed.
                (Transc., p.336)
17                      It’s already been said that the domain of Health and physical well-
                being includes “ . . . the cumulative physical effects of physical or mental
18              impairments and their associated treatments or therapies on your
                functioning” (20 C.F.R. §416.926a(l); emphasis added) and that nothing
19              in subsection (j) of the same regulation supports the view that Moving
                about &c. must be constantly affected, or always to the same extent.
20                      The decision’s specific section addressing these two domains
                (transc., p.966) merely marshals normal or less-than-alarming objective
21              findings, asserts L.W., “has responded to treatment,” and points to the
                ‘less than marked’s assessed by the inappropriate nonexaminers and the
22              ME who didn’t fully grasp the thrust of the equivalency domains. This is
                both “isolating a specific quantum of supportive evidence,” (Tackett v.
23              Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Jones v. Heckler, supra,
                760 F.2d at 995 (9th Cir. 1985); and Hammock v. Bowen,supra, 879 F.2d
24              at 501 (9th Cir. 1989)) and ignoring what these two domains cover and
                Whole Child Rulings’ guidance that impairments be broadly applied to the
25              domains. (Cf. fn.7, supra.)

26              ECF No. 13, pgs. 9-11.
27   ///

28   ///
                                                   8
       Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 9 of 12


 1                     Referencing “argument B” which is not contained in Plaintiff’s brief, Plaintiff also

 2   contends, without citation to authority, that the ALJ’s analysis of functional equivalency is flawed

 3   because the ALJ impermissibly “consolidated” consideration of various domains. See ECF No.

 4   13, pgs. 11-13.

 5                     As Defendant correctly observes, to show functional equivalency, the claimant

 6   must establish an extreme limitation in at least one of six functional domains, or marked

 7   limitation in two or more domains. See Warre v. Comm’r of SSA, 439 F.3d 1001, 1004 (9th Cir.

 8   2006); see also 20 C.F.R. § 416.926a(a). An “extreme limitation” is one that very seriously

 9   interferes with the ability to independently initiate, sustain, or complete activities. See 20 C.F.R.

10   § 416.926(e)(3)(i). A “marked limitation” is one that seriously interferes with the ability to

11   independently initiate, sustain, or complete activities. See 20 C.F.R. § 416.926(e)(2)(i).

12                     Here, as outlined above, the ALJ concluded that Plaintiff has not demonstrated

13   either an extreme limitation in any one domain or marked limitations in two or more domains.

14   See CAR 967. Plaintiff largely appears to rely on treating physician Dr. Nandalike’s records to

15   challenge the ALJ’s conclusions. While the Appeals Council remand indicated that Dr.

16   Nandalike’s observations suggest greater limitation than originally determined and indicated

17   further evaluation of that opinion is necessary, the record does not support Plaintiff’s suggestion

18   that the ALJ failed to do so in the second decision. To the contrary, the ALJ gave further

19   consideration to Dr. Nandalike’s observations by obtaining the expert testimony of Dr.

20   Nimmagadda, who did not opine to any extreme or marked limitations in any domain. Doing so
21   satisfied the ALJ’s obligation under Acquiescence Ruling 04-1(9). See Howard ex rel. Wolfff v.

22   Barnhart, 341 F.3d 1006, 1014 (9th Cir. 2003). Moreover, as Defendant notes, to the extent

23   Plaintiff contends the ALJ erred with respect to opinions rendered by Dr. Nandalike, the record

24   does not reflect any opinions as to functional capacity rendered by this provider.

25   ///

26   ///
27   ///

28   ///
                                                          9
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 10 of 12


 1          B.      Lay Witness Evidence

 2                  In determining whether a claimant is disabled, an ALJ generally must consider lay

 3   witness testimony. See Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993); 20 C.F.R. §§

 4   404.1513(d)(4) & (e), 416.913(d)(4) & (e). Consequently, “[i]f the ALJ wishes to discount the

 5   testimony of lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12

 6   F.3d at 919. When rejecting third party statements which are similar in nature to the statements

 7   of plaintiff, the ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s

 8   statement. See Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)

 9   (approving rejection of a third-party family member’s testimony, which was similar to the

10   claimant’s, for the same reasons given for rejection of the claimant’s complaints).

11                  Here, Plaintiff, who is Claimant’s mother, provided lay witness testimony. The

12   ALJ provided the following summary of Plaintiff’s testimony:

13                  At a hearing held on August 17, 2016, Ms. Woodruff alleged that the
                    claimant has had serious asthma symptoms despite taking multiple
14                  medications each day. She has missed school and received failing grades
                    in physical education due to her symptoms. They have tried other
15                  treatments including consuming black coffee, sitting in a steamed
                    bathroom, and sleeping with an air purifier. She must sit when she sleeps
16                  because she often coughs at night. There are days when she wears a mask
                    due to asthma and environmental allergies. She said that she had been
17                  bullied due to her obesity and due to her developing depression as a side
                    effect of her medication. She experiences additional medication side
18                  effects including a poor memory, slow cognition, and fatigue. At the July
                    9, 2019, hearing, Ms. Woodruff added the claimant continues to have
19                  worsening symptoms at night.
20                  CAR 961.
21                  The ALJ noted that “there is some evidence that is consistent with Ms.

22   Woodruff[‘s] . . . allegations.” Id. at 961-62. The ALJ also noted inconsistent evidence:

23                  While there is some evidence that lends support for Ms. Woodruff[‘s]. . .
                    allegations, there is also evidence [that] is not entirely consistent with the[]
24                  allegations when considering the factors in Social Security Ruling 16-3p.
                    For example, while progress notes from Children’s Hospital & Research
25                  Center of Oakland show that the claimant has had issues with control over
                    her asthma, these same progress notes also show that she has often
26                  presented with lungs that were clear to auscultation bilaterally (“CTAB”)
                    upon physical examination. (Ex. 3F). In fact, progress notes as early as
27                  December 19, 2012, show that the claimant improved after starting
                    prednisone. (Ex. 3F/20). By January 16, 2013, progress notes show that
28                  the claimant was noted as not taking her medication consistently when she
                                                        10
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 11 of 12


 1                  reported increased asthma symptoms. (Ex. 3F/17). Even so, spirometry
                    testing performed that day continue to show “[n]ormal [s]pirometry”
 2                  findings. (Ex. 3F/18). Whereas claimant previously reported increased
                    symptoms, February 27, 2013, progress notes state that the claimant was
 3                  “[d]oing great w/ compliance!” (Ex. 3F/15). Spirometry testing performed
                    that day continue to show “[n]ormal [s]pirometry” findings. (Ex. 3F/2).
 4
                    CAR 962.
 5

 6                  The ALJ outlined additional evidence inconsistent with Plaintiff’s testimony,

 7   including normal testing in May 2013, July 2013, November 2013, and March 2014. See id. The

 8   ALJ also documented largely normal objective findings obtained by treating sources at UC Davis

 9   Medical Center throughout 2014, 2015, 2016, and 2017. See id. at 962-64.       The ALJ concluded:

10   “[W]hile there is evidence that lends some support for Ms. Woodruff’s allegations, the evidence

11   is not entirely consistent with her allegations.” Id. at 964.

12                  At the outset, the Court observes that Plaintiff appears to apply the incorrect

13   standard to consideration of the ALJ’s analysis of the lay witness evidence. Plaintiff argues that,

14   rather than providing reasons germane to the witness, the ALJ erred by not identifying which

15   evidence is not credible and why. As Defendant correctly notes, the standard for rejecting a

16   claimant’s testimony is different than the standard applicable to third-party testimony. “To reject

17   third-party reports of a claimant’s impairments, the standard is much lower: an ALJ need only

18   give reasons that are germane to each witness.” Revels v. Berrryhill, 874 F.3d 648, 655 (9th Cir.

19   2017). Here, the Court finds that the ALJ met this lower standard by outlining the objective

20   findings which are inconsistent with Plaintiff’s lay witness testimony.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        11
      Case 2:19-cv-02179-DMC Document 16 Filed 12/02/20 Page 12 of 12


 1                                        IV. CONCLUSION

 2                 Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment, ECF No. 13, is denied;

 6                 2.     Defendant’s motion for summary judgment, ECF No. 14 is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: December 1, 2020
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     12
